        Case 1:18-cr-00243-LAK Document 107 Filed 04/24/19 Page 1 of 1
        Case 1:18-cr-00243-LAK Document 104-1 Filed 04/23/19 Page 1 of 1

                                                                         USDCSDNY
                                                                         DOCUMENT
                                                                         ELEC'fRONICALLY
UNITED STATES DISTRICT COURT                                             DOC #: _ _-,-f--~+-~+I
                                                                         DATE FILED:
SOUTHERN DISTRICT OF NEW YORK                                           L!.b===;;;,;~~*~i;JJ
UNITED STATES OF AMERICA
                                                         18-CR-243 (LAK)
       -against-


ANDREEA DUMITRU,

                            Defendant.



LEWIS A. KAPLAN, UNITED STATES DISTRICT JUDGE

       WHEREFORE, information has been presented to me that counsel for inmate

ANDREEA DUMITRU, No. 85508-054, has engaged the services of SILVIA

DUTCHEVICI, LCSW, MA, to evaluate MS. DUMITRU in connection with matters

relevant to her sentencing; and

       The defendant's attorney represents that MS. DUTCHEVICI is appropriately

qualified to perform the services for which she has been engaged; and

       MS. DUTCHEVICI requires admittance to the Metropolitan Correctional Center

("MCC") in New York, New York, as a Mitigation Specialist;

       IT IS HEREBY ORDERED THAT,

       Personnel of the MCC, Bureau of Prisons, 150 Park Row, New York, New York

10007, permit SILVIA DUTCHEVICI unaccompanied access to Ms. Dumitru as a

Mitigation Specialist on April 27, 2019.

Date: April Z.c/, 20 I 9
New York, New York

                                                 LEWIS A. KAPLAN
                                                 UNITED STATES DISTRICT JUDGE
